NO. 12-17-00145-CR
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

MICHAEL A. KENNEDY,                                       §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, Michael A. Kennedy, filed this original proceeding, in which he asserts
violations of due process and professional conduct provisions by “judges.” We deny the petition.
         A petition for writ of mandamus “must contain a clear and concise argument for the
contentions made, with appropriate citations to authorities and to the appendix or record.” TEX.
R. APP. P. 52.3(h). Fulfilling this duty entails more than proffering mere conclusions. In re
Fitzgerald, 429 S.W.3d 886, 897 (Tex. App.—Tyler 2014, orig. proceeding). Instead, the relator
must provide substantive legal analysis as well as citations to authority supporting his legal
arguments and conclusions. Id. In this case, Relator’s arguments consist of mere conclusions
without any discussion of applicable legal principles or controlling authority. Consequently, he
has failed to provide the “clear and concise argument” and “appropriate citations to authorities”
required by Rule 52.3(h). For this reason, we are unable to conclude that Relator is entitled to
mandamus relief. See In re Kennedy, No 12-12-00043-CR, 2012 WL 1884264, at *1 (Tex.
App.—Tyler May 23, 2012, orig. proceeding) (mem. op., not designated for publication).
Accordingly, we deny Relator’s petition for writ of mandamus.
Opinion delivered May 24, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT


                                              MAY 24, 2017

                                         NO. 12-17-00145-CR



                                     MICHAEL A. KENNEDY,
                                           Relator
                                             V.

                                   HON. MARK A. CALHOON,
                                         Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael A. Kennedy; who is the relator in Cause No. 29326. Said petition for writ of mandamus
having been filed herein on May 12, 2017, and the same having been duly considered, because it
is the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby denied.
              By per curiam opinion.
              Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     2